. Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find the evidence sufficient to support the conviction. Furthermore, we find no abuse of discretion in the trial court’s Sandoval rulings, or in its rulings upon the objections to questions asked by the prosecutor during cross-examination of the defendant. The manner and extent of the cross-examination concerning prior criminal acts lie largely within the discretion of the trial court, and neither a negative response nor protestations of innocence will preclude the prosecution from further inquiry (People v Sorge, 301 NY 198). We note that much of the prosecutor’s inquiry into the facts relating to defendant’s 1963 conviction was made necessary by defendant’s claim on direct examination that he was innocent of that crime and that at the trial no proof was submitted against him. We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Oneida County Court, Walsh, J. — murder, second degree.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.